DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the Appeal Brief filed on 03/04/2019. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/19/2019 has been considered by the Examiner.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 





In view of the Appeal Brief filed on 03/04/2019, PROSECUTION IS HEREBY REOPENED. A new ground(s) of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)  file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final);   
or,
(2)  initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MONICA LEWIS/             Supervisory Patent Examiner, Art Unit 2838                                                                                                                                                                                           

Drawings
Figure 1, should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 

Regarding Fig. 7, new corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the print is too small and not clear. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 1, 3, 4, 6, 9-10, 12-13 are objected to because of the following informalities: 
Regarding Claims 1.) It appears that a semicolon (“;”), is missing after, “and an output”. 3, 6.)  wherein the neutral point clamped converter (It appears that “the neutral point clamped converter”, should be, “the neutral point clamped converter module”.)  4, 12-13.)  wherein the three-level neutral point clamped converter (It appears that “the neutral point clamped converter”, should be, “the neutral point clamped converter module”.)  9.)   further comprising a control module providing PWM balanced control configured to providing switching signals for the three-level neutral point clamped inverter module (It appears that “the three-level neutral point clamped inverter module “, should be changed to, “a three-level neutral point clamped inverter”.)  10.)  wherein the three-level neutral point clamped converter module, (It appears that, “the three-level neutral point clamped converter module”, should be, “a three-level neutral point clamped converter module”)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims do not appear to further limit the independent claims 1 and 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teichmann et al. [US 20080291708 A1]. 
Teichmann et al. (see Fig. 1-3, Abstract; and paras. 0019-0021, 0024-0029; 0030-0034; 0035-0040)
Regarding claim 1, Teichmann et al. discloses [Fig. 1-3], A circuit comprising:  a first power node (as a top input power node of 100) for connection to a positive voltage of a DC link (as top voltage connection of 16, see paras. 0020, 0024); a second power node (as bottom node of 100) for connection to a negative voltage of the DC link (as bottom voltage connection of 16); a mid-point power node (as a shared (or mid-point) power node of 16) for connection to a mid-point voltage of the DC-link (as voltage at midpoint of 100 at 16); a three-level neutral point clamped inverter (e.g. 62) having a first input connected to the first power node, a second input connected to the second power node, a neutral point (as point of 32/36 of 16) connected to the mid-point power node, and an output; a three-level neutral point clamped converter module (e.g. 60 with 10) having a first input connected to the first power node, a second input connected to the second power node, a neutral point (as point of 34/36 of 16) connected to the mid-point power node, and an output; and a brake resistor connection (as connection of resistor, e.g. 18, 20 (or each a brake resistor, see 0043)) between the output of the three-level neutral point clamped converter module and the mid-point power node. Regarding claim 2 Teichmann et al. discloses [Fig. 1-3], wherein the three-level neutral point clamped converter module comprises a series connection of a first power semiconductor switch, a second power semiconductor switch, a third power semiconductor switch and a fourth power semiconductor switch (each of 60), each having a first node (e.g. collector), a second node (e.g. emitter) and an antiparallel diode (as diode connecting collector to emitter) coupled between the first and second nodes, wherein: the first node of the first power semiconductor switch of the series connection is connected to the first power node; the first node of the second power semiconductor switch of the series connection is connected to the second node of the first power semiconductor switch; the first node of the third power semiconductor switch of the Regarding claims 3 and 6 Teichmann et al. discloses [Fig. 1-3]  wherein the neutral point clamped converter and the neutral point clamped inverter, further comprises a series connection of internal diodes (as each of series connected body diodes of switches 23 of 60 and 62), a first diode (a first body (or internal) diode of a first 23) of the series connection being connected between the first node of a second semiconductor switch (as a second of 23) in the plurality and the mid-point power node and a second diode (a second body (or internal) diode of a second of 23) of the series connection being connected between the mid-point power node and the second node of a third power semiconductor switch (a third body (or internal) diode of a third of 23) of the series connection.   Regarding claims 4, 12 and 13 Teichmann et al. discloses [Fig. 1-3]  wherein the three-level neutral point clamped converter is a brake chopper module (as operational module of 60 with 10, see paras. 0024-0028).  Regarding claims 5, 14-16 Teichmann et al. discloses [Fig. 1-3] wherein the neutral point clamped inverter comprises a series connection of a first power semiconductor switch, a second power semiconductor switch, a third power semiconductor switch and a fourth power semiconductor switch (each of 62), each having a first node (e.g. collector), a second node (e.g. emitter) and an antiparallel diode (as diode connecting collector to emitter) coupled between the first and second nodes, wherein: the first node of the first power semiconductor switch of the series connection is connected to the first power node; the first node of the second power semiconductor switch of the series connection is connected to the second node of the first power semiconductor switch; the first node of the third power semiconductor switch of the series connection is connected to the second node of the second power semiconductor switch; the first node of the fourth power semiconductor switch of the series connection is connected to the second node of the third power semiconductor switch; the second node of the second power semiconductor switch in the series is connected to the output of the neutral point clamped; and the second node of fourth power semiconductor switch in the series is connected to the second power node. (see Fig. 1, jfet with diode phase bridge topology).  Regarding claims 7 and 17-20 Teichmann et al. discloses [Fig. 1-3] further comprising a first DC link capacitor (as 32) connected between the first power node and the mid-point power node and a second DC link capacitor (as 34) connected between the mid-point power node and the second power node.  Regarding claims 8 and 11 Teichmann et al. discloses [Fig. 1-3] further comprising a brake resistor (e.g. 18, 20 of 10, see paras. 0024-0028) connected between the output of the three-level neutral point clamped converter module and the mid-point power node.;  Regarding claim 9 Teichmann et al. discloses [Fig. 1-3]  further comprising a control module (26) configured to providing switching signals for the three-level neutral point clamped inverter module and/or the three-level neutral point converter module.  Regarding claim 10 Teichmann et al. discloses [Fig. 1-3] A brake chopper circuit comprising; a three-level neutral point clamped inverter (10 with 62) having a first input (at 32) connected to the first power node, a second input (at 34) connected to the second power node, a neutral point (as point of 32/36 of 16) connected to the mid-point 



Conclusion
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The Finality of the previous rejection has been withdrawn. However, upon further consideration a new rejection is provided.

Examiner's Note(s)
Examiner has cited particular paragraphs in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH) (cst).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY E LEE III/Examiner, Art Unit 2838                                                                                                                                                                                                        
/MONICA LEWIS/Supervisory Patent Examiner, Art Unit 2838